In an action for the imposition of a constructive trust, the defendants appeal (1) from a judgment of the Supreme Court, Westchester County (Coppola, J.), dated August 31, 1995, which, after a nonjury trial, imposed a trust on the proceeds of the sale of certain real property, less the sum of $25,000 to be paid to the defendant Janet Iraci, and (2) from an order of the same court, entered September 6, 1995, which denied the motion of the defendant Janet Iraci for, in effect, reargument.
Ordered that the appeals by the defendant Lori Gubitosi are dismissed for failure to perfect the same in accordance with the rules of this Court (see, 22 NYCRR 670.8 [a], [e]); and it is further,
*534Ordered that the judgment is affirmed insofar as appealed from by the defendant Janet Iraci; and it is further,
Ordered that the appeal by the defendant Janet Iraci from the order is dismissed; and it is further,
Ordered that plaintiff is awarded one bill of costs.
Contrary to the contention of the defendant Janet Iraci, the Supreme Court properly imposed a constructive trust (see, Bankers Sec. Life Ins. Socy. v Shakerdge, 49 NY2d 939; Byrd v Brown, 208 AD2d 582; Ladone v Ladone, 121 AD2d 512). The Supreme Court also properly awarded Iraci the sum of $25,000.
Iraci’s motion for "reconsideration” was essentially one for reargument, and no appeal lies from an order denying reargument (see, Green Point Sav. Bank v Dockery, 238 AD2d 310). O’Brien, J. P., Thompson, Pizzuto and Friedmann, JJ., concur.